Case 20-11085-amc          Doc 31     Filed 09/08/20 Entered 09/08/20 12:17:34              Desc Main
                                      Document     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 PHILADELPHIA DIVISION

  In re:
                                                               Bankruptcy No. 20-11085-amc
  Tiffany A Matthews,
                                                               Chapter 13
            Debtor ,
  Nationstar Mortgage LLC d/b/a Mr. Cooper,                    Hearing Date: September 29, 2020
                                                               Hearing Time: 2:00 p.m.
           Movant,                                             Location: 900 Market Street,
                                                               Philadelphia, PA 19107
  v.
  Tiffany A Matthews,
            Debtor/Respondent,
  William C. Miller, Esquire,
           Trustee/Respondent,



       NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE
          Nationstar Mortgage LLC d/b/a Mr. Cooper has filed a Motion for Relief from the
  Automatic Stay pursuant to 11 U.S.C. §362(d)(1); for costs and disbursements of this action,
  and for such other and further relief as to the Court may deem just and proper.

           Your rights may be affected. You should read these papers carefully and discuss
           them with your attorney, if you have one in this bankruptcy case. (If you do not
           have an attorney, you may wish to consult an attorney.)


           1. If you do not want the court to grant the relief sought in the Motion or if you
              want the court to consider your views on the motion, then on or before September
              23, 2020, you or your attorney must filed a response to the Motion. (see
              Instructions on next page).

                  (a) File an answer explaining your position at: 900 Market Street, Philadelphia,
                      PA 19107

           If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
           enough that it will be received on or before the dates stated above; and

                  (b) Mail a copy to the movant’s attorney:

                  Charles G. Wohlrab, Esquire
                                                                                            20-11085-amc
                                                                                               19-366738
                                                                                                    MFR
Case 20-11085-amc      Doc 31    Filed 09/08/20 Entered 09/08/20 12:17:34              Desc Main
                                 Document     Page 2 of 2




              Robertson, Anschutz, Schneid & Crane LLC
              10700 Abbott’s Bridge Rd., Suite 170
              Duluth, GA 30097


       2. If you or your attorney do not take the steps described in paragraphs 1(a) and 19(b)
          above and attend the hearing, the court may enter an order granting the relief
          requested in the motion.

       3. A hearing on the Motion is scheduled to be held before Judge Ashley M. Chan on
          September 29, 2020, at 2:00 p.m. in Courtroom #4, United States Bankruptcy
          Court, 900 Market Street, Suite 204, Philadelphia, PA 19107. Unless the court
          orders otherwise, the hearing on this contested matter will be an evidentiary
          hearing.

       4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you
          if you request a copy from the attorney named in paragraph 1(b).

       5. You may contact the Bankruptcy Clerk’s Office in Philadelphia at 215-408-2800 or
          Reading at 610-208-5040 to find out whether the hearing has been canceled because
          no one filed a response.




 Dated: September 8, 2020

                                                    Robertson, Anschutz, Schneid & Crane
                                                    LLC
                                                    Attorney for Secured Creditor
                                                    10700 Abbott’s Bridge Rd., Suite 170
                                                    Duluth, GA 30097
                                                    Telephone: (470) 321-7112
                                                    By: /s/ Charles G. Wohlrab
                                                    Charles G. Wohlrab, Esquire
                                                    PA Bar Number 314532
                                                    Email: cwohlrab@rascrane.com




                                                                                       20-11085-amc
                                                                                          19-366738
                                                                                               MFR
